

117 HRES 300 IH: Expressing support for the designation of April 8, 2021, as “Remanufacturing Day”.
U.S. House of Representatives
2021-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 300IN THE HOUSE OF REPRESENTATIVESApril 8, 2021Ms. Stevens submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing support for the designation of April 8, 2021, as Remanufacturing Day. 
Whereas remanufacturing is a comprehensive and rigorous industrial process by which a previously sold, leased, used, worn, or nonfunctional product or part is returned to a like-new or better-than-new condition, from both a quality and performance perspective, through a controlled, reproducible, and sustainable process; Whereas a 2012 United States International Trade Commission report found that remanufacturers support at least 180,000 full-time jobs in the United States, and further states that production of remanufactured goods in the United States increased by 15 percent from 2009 to 2011 and exports totaled $11.2 billion annually;  
Whereas remanufacturing has been recognized by leading universities, research institutions, and manufacturers in the United States as good for the environment for its ability to divert end-of-life products from landfills;  Whereas by encouraging businesses, State agencies, nonprofit organizations, schools, and individuals to celebrate Remanufacturing Day 2021, we can further promote remanufacturing as environmentally friendly and economically smart; and 
Whereas to focus the Nation’s attention on the benefits of remanufacturing, businesses, educational institutions, and nonprofit organizations have joined together to celebrate Remanufacturing Day and are encouraging their colleagues, friends, families, and communities to learn more about the benefits of remanufactured products: Now, therefore, be it That the House of Representatives supports the designation of Remanufacturing Day. 
